Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS filed on 04/23/2019 have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action."
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/144872A1 in view of EP 2824991A1 both cited by applicant.  WO 2016/144872A1 discloses a method of activating a sequence of preclassified resonant modes and an electromagnetic cooking device comprising: an enclosed cavity (20, Figure 1) in which a food load is placed; a plurality of RF feeds (26A-26D) configured to introduce electromagnetic radiation into the enclosed cavity (20) to heat up and prepare the food load, the plurality of RF feeds (26A-26D) configured to allow measurement of forward and backward power at the plurality of RF feeds (18A-18D, par. 0022); and a controller (14) configured to: select a heating target corresponding to an amount of energy that is to be to delivered to each symmetry plane in the enclosed cavity based in part upon the food load positioned in the enclosed cavity; generate a heating strategy based on the heating target and selected rotations; cause the RF feeds to output a radio frequency signal of a selected frequency, a selected phase value and a selected power level to thereby excite the enclosed cavity with a selected set of phasors for a set of frequencies corresponding to each resonant mode to create heating patterns; and monitor the created heating patterns based on the forward and backward power measurements at the RF feeds to use closed-loop regulation (par. 0018-0020, abstract and claims).  However, WO 2016/144872A1 does not disclose the controller detects asymmetries relative to a center of the enclosed cavity and select rotations for the plurality of unrotated resonant modes that compensate for the detected asymmetries so as to generate a plurality of optimized resonant modes. EP 2824991A1 discloses a controller detects asymmetries relative to a center of the enclosed cavity and select rotations for the plurality of unrotated resonant modes that compensate for the detected .
Claims 4-12 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not show or suggest the controller is further configured to: identify and classify the resonant modes of the enclosed cavity; correlate an absorption spectrum and the resonant modes in the enclosed cavity; and access a stored map of critical frequencies and class of symmetries where a symmetry of the resonant mode determines the heating pattern in the enclosed cavity as recited in claims 4-12 and 16-20.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mihara et al (US 2020/0176123) discloses a microwave heating apparatus.  Niklasson et al (US 2011/0297672) discloses versatile microwave heating apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        March 5, 2021